Citation Nr: 1037931	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased schedular evaluation for 
residuals of prostate cancer, to include erectile dysfunction, 
currently 60 percent disabling.

2.  Entitlement to an increased evaluation for residuals prostate 
cancer, to include erectile dysfunction, currently 60 percent 
disabling, on an extraschedular basis.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1959 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision by the St. Petersburg, 
Florida Regional Office (RO).  [Due to the location of the 
Veteran's residence, the current jurisdiction of his appeal 
remains with the RO in Louisville, Kentucky.]  

The Board notes that an informal claim for special monthly 
compensation for loss of use of a creative organ, due to 
residuals of status post radical retropubic prostatectomy 
secondary to prostate cancer, has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issue of entitlement to an increased rating for residuals of 
prostate cancer, to include erectile dysfunction, on an 
extraschedular basis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the Veteran's 
schedular rating claim has been obtained by VA.  

2.  Competent medical evidence of record shows that, as a result 
of the Veteran's prostate cancer residuals, he experiences 
urinary frequency in less than one hour intervals, wears 
absorbent materials that must be changed more than four times 
daily, wears absorbent underwear that must be changed at least 
five times per day, and voids at least four times per night.  


CONCLUSION OF LAW

The criteria for a schedular disability rating greater than 60 
percent, for residuals of prostate cancer, to include prostate 
cancer, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 7527 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the issue adjudicated herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the claimant of 
the information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to the claim adjudicated herein, a letter sent to 
the Veteran in April 2006 complied with duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate this 
issue; what information and evidence that VA will seek to provide 
and what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, but 
that it was his responsibility to provide VA with any evidence 
pertaining to this claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  This correspondence also 
informed the Veteran of the method for assigning a rating and an 
effective date.  

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, at 
a minimum, that VA notify the claimant that he/she must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment in order 
to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 
(2008).  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) vacated and 
remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and 
Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. 
Mar. 7, 2008).  Specifically, the Federal Circuit concluded that 
"the notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific."  In addition, the Federal Circuit determined that 
"while a veteran's 'daily life' evidence might in some cases 
lead to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a veteran of alternative diagnostic codes or 
potential 'daily life' evidence, we vacate the judgments."

Here, a May 2008 letter informed the Veteran that a disability 
rating will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment and daily life.  Id., see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  He was also advised on what 
evidence and/or information is necessary to establish entitlement 
to a rating.  This correspondence complies with the decision in 
Vazquez-Flores, 22 Vet. App. 37 (2008).  

Although this notice is not timely as it was not provided to the 
Veteran prior to the initial adjudication of his claim, any 
defect as to timeliness has been cured by subsequent compliant 
notice and readjudication of the Veteran's claim in June 2008.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(defects in timing of notice may be cured by affording the 
Veteran appropriate notice and subsequent adjudication).  The 
Board may, therefore, proceed to adjudicate the Veteran's claim 
without prejudice to him.  

With respect to VA's duty to assist, the Veteran's service 
treatment records and VA medical records have been obtained and 
associated with the claims file.  Also, the Veteran was afforded 
pertinent VA examinations in May 2006 and June 2007.  38 C.F.R. 
§ 3.159(c)(4) (2009).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are adequate as they were predicated on a 
review of the claims folder and medical records contained 
therein; contain a description of the history of the disability 
at issue; and document and consider the Veteran's complaints and 
symptoms.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) 
(2009).  Thus, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issue to be 
decided herein is available and not part of the claims file.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the issue 
adjudicated herein.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Increased Rating

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The Board has determined that staged 
ratings are not appropriate in this case.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when 
making disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  However, § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

The Veteran's prostate cancer residuals have been evaluated under 
DC 7527.  See 38 C.F.R. § 4.115b (2009).  This code provides that 
prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are to be evaluated as voiding 
dysfunction or urinary tract infection, whichever is predominant. 

Voiding dysfunction is evaluated under 38 C.F.R. § 4.115a.  
Voiding dysfunction is further classified as involving urine 
leakage, urinary frequency, or obstructive voiding.  38 C.F.R. § 
4.115a.  

The criteria for a compensable rating, 20 percent, for urinary 
leakage are the wearing of absorbent materials, which must be 
changed less than 2 times per day.  A 40 percent rating is 
warranted for urinary leakage requiring the use of absorbent 
materials which must be changed 2 to 4 times a day.  A 60 percent 
evaluation is warranted for urinary leakage requiring the use of 
absorbent materials which must be changed more than four times a 
day.

In addition, urinary frequency encompasses ratings ranging from 
10 to 40 percent.  Urinary frequency with a daytime voiding 
interval between two and three hours, or awakening to void two 
times per night warrants a 10 percent rating.  A 20 percent 
evaluation contemplates a daytime voiding interval between one 
and two hours, or awakening to void three to four times per 
night.  A 40 percent evaluation contemplates a daytime voiding 
interval less than one hour, or awakening to void five or more 
times per night.

A 10 percent rating is warranted for obstructive voiding with 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or combination 
of: (1) post void residuals greater than 150cc; (2) uroflowmetry 
showing markedly diminished peak flow rate (less than 10cc/sec); 
(3) recurrent urinary tract infections secondary to obstruction; 
or (4) stricture disease requiring periodic dilatation every 2 to 
3 months.  A 30 percent rating is warranted where there is 
urinary retention requiring intermittent or continuous 
catheterization.

For urinary tract infection under 38 C.F.R. § 4.115a, a 10 
percent rating is warranted for long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent intensive 
management.  A 30 percent is assigned for recurrent symptomatic 
infection requiring drainage/frequent hospitalization (greater 
than two times/year), and/or requiring continuous intensive 
management.

The Veteran contends that his current symptoms of prostate cancer 
residuals are worse than the current 60 percent disability 
evaluation.  He has alleged voiding dysfunction involving urinary 
frequency, voiding every hour, waking four or more times per 
night to void, and wearing absorbent materials daily that must be 
changed a minimum of four times per day.  He also contends has 
also has erectile dysfunction related to prostatitis.  

The Board notes that the Veteran has a history of treatment for 
prostate cancer diagnosed in 2001, to include a radical 
retropubic prostatectomy.  

In May 2006, the Veteran was afforded a VA examination for 
residuals of a prostatectomy.  The Veteran reported symptoms of 
incontinence and urgency as well as erectile dysfunction with 
vaginal penetration possible but without ejaculation, since the 
time of his prostate surgery in 2001.  He reported urinary 
leakage, stress incontinence and wearing absorbent materials that 
must be changed more than four times per day.  Prostate 
examination findings were abnormal, showing that the prostate was 
surgically absent.  The examiner diagnosed erectile dysfunction 
status post radical prostatectomy and urinary incontinence 
secondary to radical prostatectomy.  

In June 2007, the Veteran was afforded a second VA examination.  
The Veteran again reported symptoms of incontinence and urinary 
urgency with erectile dysfunction.  He reported nightly insomnia 
related to having to urinate multiple time throughout the night; 
at least four times per night.  He indicated that he wears 
absorbent materials that must be changed at least five times per 
day and four times per night.  He also expressed feelings of 
aggravation and anxiety , as well as agitation and insomnia 
relating to his incontinence.  The examiner noted that these 
symptoms would not affect his functional ability to perform 
sedentary or psychical employment.  

Based on the evidence of record, the Board finds that a 
disability evaluation in excess of 60 percent is not warranted 
for a voiding dysfunction associated with the Veteran's residuals 
of prostatitis.  See 38 C.F.R. § 4.115b, DC 7518.  As noted 
above, a 60 percent disability rating is the schedular maximum 
allowable for urinary leakage requiring the use of absorbent 
materials which must be changed more than four times a day.  This 
rating contemplates the Veteran's residuals of a prostatectomy, 
including symptoms of urinary leakage with nightly voiding and 
changing absorbent materials multiple times per day and night.  
The Board finds that the criteria for voiding dysfunction more 
closely approximate the Veteran's symptoms in this case, and 
thus, the criteria for urinary tract infection or obstructed 
voiding are not applicable for consideration.  [In any event, 
these rating criteria do not allow for an evaluation greater than 
60 percent.]  See 38 C.F.R. § 4.115a; 38 C.F.R. § 4.115a, DC 
7528.  Accordingly, the Board concludes that a schedular rating 
greater than the currently-assigned evaluation of 60 percent for 
the Veteran's prostate cancer residuals is not warranted.  


ORDER

An increased evaluation for residuals of prostate cancer, to 
include erectile dysfunction, currently 60 percent disabling, is 
denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to adjudicate the issue of 
entitlement to an increased evaluation of residuals of prostate 
cancer, to include erectile dysfunction, currently 60 percent 
disabling, on an extraschedular basis.

With regard to this issue, the Board acknowledges that the 
Veteran has reported erectile dysfunction associated with the 
service-connected disability.  Specifically, he reported erectile 
dysfunction without ejaculation or vaginal penetration since the 
time of his 2001 surgery for prostate cancer.  VA treatment 
examination reports indicate that these symptoms are residuals of 
the surgery.  Indeed, the June 2007 VA examiner diagnosed 
erectile dysfunction status post radical prostatectomy.  

Further, the Board notes that the Veteran's 60 percent disability 
rating for his prostate cancer residuals contemplates only 
voiding dysfunction symptoms, but does not consider his erectile 
dysfunction.  Thus, the Board finds that the evidence of record 
presents "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  As the Veteran has 
not been fully compensated for all symptoms related to his 
service-connected residuals of a prostatectomy, to include 
erectile dysfunction, an extraschedular referral is deemed 
warranted here.

Although the Board may not assign an extraschedular rating in the 
first instance because the authority for doing so is vested in a 
particular VA official (the Director of the Compensation and 
Pension Service), the Board may consider whether remand to the RO 
for referral to those officials is warranted.  See 38 C.F.R. § 
4.16(b) (2009); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding 
that the Board is precluded from assigning an extra-schedular 
rating in the first instance, but the Board is not precluded from 
considering whether referral to the VA officials is warranted); 
see also VAOPGCPREC 6-96 (Aug. 16, 1996).  The Veteran's 
disability may present an exceptional or unusual disability 
picture, if his symptoms result in marked interference with 
employment beyond that contemplated by the schedule for rating 
disabilities or if frequent periods of hospitalization are shown 
to render impractical the application of the regular schedular 
standards.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the elements of a 
claim for an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1).  The Veteran should 
be requested to furnish any additional 
evidence he has regarding symptoms of 
erectile dysfunction.

2.   Then, in light of all pertinent evidence 
and legal authority, readjudicate the issue 
of entitlement to an increased rating for 
residuals of prostate cancer, to include 
erectile dysfunction, on an extraschedular 
basis.  In so doing refer the matter to the 
Under Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of an extraschedular evaluation 
for the Veteran's service-connected prostate 
cancer residuals, to include erectile 
dysfunction, under the provisions of 38 
C.F.R. § 3.321(b)(1).  If the issue remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case as to the issues on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


